Citation Nr: 1141763	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  05-32 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the period prior to June 28, 2005 for lumbosacral strain.

2.  Entitlement to an evaluation in excess of 40 percent as of June 28, 2005 for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had active military service from May 1977 to May 1980.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In February 2006, the Veteran testified during a video hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In June 2007, the Board denied the claims on the cover page.  The matter was appealed to the United States Court of Appeals for Veterans Claims (Court), and the decision as to these issues was remanded to the Board.  The June 2007 Board decision also awarded the Veteran a separate 10 percent rating for neurological impairment of the left lower extremity due to lumbosacral strain.  This grant of benefits was not mentioned in the Court's order or the Joint Motion for Remand granted by that order.  The award was subsequently effectuated by a July 2007 RO rating decision.  The claims file does not reflect that the Veteran voiced any disagreement with the Board or RO decisions granting the separate rating for neurological impairment of the left lower extremity.  Further consideration as to this issue is therefore unnecessary.

In August 2008, the Board remanded the matters on appeal to the RO for additional development.

In November 2010, the Board again denied the claim for an evaluation in excess of 20 percent for the period prior to June 28, 2005 for lumbosacral strain, and remanded the claim for an evaluation in excess of 40 percent for the period as of June 28, 2005 for lumbosacral strain.  The matter of entitlement to an evaluation in excess of 20 percent for the period prior to June 28, 2005 for lumbosacral strain was again appealed to the Court, and the decision as to this issue was remanded to the Board.  

The issue of a total disability rating for individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay in adjudication of the Veteran's claim that a further remand will entail.  However, it is necessary to ensure that the Veteran receives all consideration due him under the law.

In November 2002, when the Veteran filed his claim for increased rating for lumbosacral strain, he also submitted an authorization form for release of information from his primary care provider, Dr. Greenspan.  However, a review of the record indicates that no request was ever made for Dr. Greenspan's treatment records.  Because information sufficient to allow for a request of the Veteran's private treatment records is available, and these records may be useful in deciding the Veteran's claim entitlement to an evaluation in excess of 20 percent for the period prior to June 28, 2005 for lumbosacral strain, a reasonable attempt to obtain them should be made.  38 C.F.R. § 3.159(c)(1) (2011).

With regard to the claim for an evaluation in excess of 40 percent as of June 28, 2005 for lumbosacral strain, a July 2008 Court Order vacated and remanded this claim pursuant to a July 2008 Joint Motion for Remand because the Board had relied on an inadequate April 2004 VA examination that did not set forth specific findings responsive to 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202, 205-207 (1995).  Specifically, the Joint Motion for Remand stated that the examination had failed to discuss any flare-ups of the Veteran's back disability, loss of range of motion during flare-ups, and whether the Veteran's back disability was manifested by excess fatigability or incoordination.  Pursuant to an August 2008 Board remand, the Veteran was afforded an August 2008 VA spine examination with range of motion testing results, but that examination report did not comply with the requirements of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202.  The Veteran was afforded an additional VA spine examination in October 2008.  However, the VA examiner stated that all range of motion testing was performed in accordance with DeLuca protocol, but the testing of the Veteran's thoracolumbar spine was basically invalid and unrewarding because of his fear and apprehension of worsening his pain in fulfilling the requested testing procedures.  Thus, the Board found that the August 2008 and October 2008 examinations were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In November 2010, the Board remanded the claim again to obtain a VA examination compliant with the requirements of DeLuca.  The Board requested, in pertinent part, that the examiner conduct range of motion testing of the low back and render specific findings as to whether, during the examination, there was objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the low back.  If pain on motion was observed, the examiner was asked to indicate the point at which pain began.  In addition, the examiner was asked to report whether, and to what extent, the Veteran experienced likely functional loss of the low back due to pain and/or weakness, excess fatigability, and incoordination during flare-ups and/or with repeated use.  On VA examination in January 2011, the examiner conducted range of motion testing and found no objective evidence of pain on motion or following repetitive motion.  However, he did not state whether the Veteran exhibited weakness, excess fatigability, and/or incoordination associated with his lumbar spine on examination and/or upon repetitive motion.  The examiner also did not discuss whether the Veteran had any flare-ups of his low back disability and whether he had any loss of motion during flare-ups due to pain, weakness, excess fatigability, and incoordination.  The Board notes that the July 2008 Court Order specifically found a VA examination inadequate due to a lack of discussion of any flare-ups of the Veteran's back disability, loss of range of motion during flare-ups, and whether the Veteran's back disability was manifested by excess fatigability or incoordination.  The lack of specific findings responsive to 38 C.F.R. §§ 4.40, 4.45, and DeLuca renders the January 2011 VA examination inadequate because of the failure to provide the findings requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that a remand for an additional examination and opinion is necessary in order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any necessary release of information forms, and then make appropriate efforts to obtain the Veteran's treatment records from Dr. Greenspan's office.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.
 
2.  Arrange for the Veteran to undergo a VA spine examination, by an examiner with the appropriate expertise, to determine the current severity of his service-connected lumbosacral strain.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

The examiner should conduct range of motion testing of the low back (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the low back.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the low back due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

Further, the examiner should indicate whether the Veteran has any ankylosis of the spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Lastly, the examiner should comment upon the impact of the Veteran's service-connected recurrent lumbosacral strain on his employability.  In forming the opinion, the examiner should disregard both the age and any nonservice-connected disabilities of the Veteran.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.

3.  Then, readjudicate the claims.  If any decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



